UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6173


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JANSSEN LEE CLINKSCALES,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Mary G. Lewis, District Judge.
(6:09-cr-00434-MGL-1; 6:11-cv-70096-MGL)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janssen Lee Clinkscales, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janssen Lee Clinkscales seeks to appeal the district

court’s    order      denying         relief   on    his    28    U.S.C.      § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate         of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent      “a    substantial         showing          of    the    denial     of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,         537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Clinkscales            has     not    made        the        requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,         and    dismiss      the    appeal.        We

dispense     with        oral     argument      because          the    facts     and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3